991 So.2d 426 (2008)
Aniesha L. MUNSEY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1949.
District Court of Appeal of Florida, Fifth District.
September 26, 2008.
Aniesha L. Munsey, Riverview, pro se.
No Appearance for Appellee.
PER CURIAM.
We affirm the trial court's denial of Munsey's successive motion to correct illegal sentence. We note only that our decision does not affect the trial court's non-final order to show cause, which is also included in the order on appeal.
AFFIRMED.
PLEUS, ORFINGER and MONACO, JJ., concur.